UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 Commission file number: 1-11416 CONSUMER PORTFOLIO SERVICES, INC. (Exact name of registrant as specified in its charter) California 33-0459135 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 19500 Jamboree Road, Irvine, California 92612 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, Including Area Code: (949) 753-6800 Former name, former address and former fiscal year, if changed since last report: N/A Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer [] Non-Accelerated Filer []Smaller Reporting Company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] As of May 5, 2009 the registrant had 18,776,987 common shares outstanding. 1 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q For the Quarterly Period Ended March 31, 2009 Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of March 31, 2009 and December 31, 2008 3 Unaudited Condensed Consolidated Statements of Operations for the three-month periods ended March 31, 2009 and 2008 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three-month periods ended March 31, 2009 and 2008 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4T. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6. Exhibits 33 Signatures 34 2 Item 1. Financial Statements CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) March 31, December 31, 2009 2008 ASSETS Cash and cash equivalents $ 20,766 $ 22,084 Restricted cash and equivalents 151,668 153,479 Finance receivables 1,260,032 1,417,343 Less: Allowance for finance credit losses (52,641 ) (78,036 ) Finance receivables, net 1,207,391 1,339,307 Residual interest in securitizations 3,966 3,582 Furniture and equipment, net 1,750 1,404 Deferred financing costs 7,193 8,954 Deferred tax assets, net 52,727 52,727 Accrued interest receivable 12,334 14,903 Other assets 36,412 42,367 $ 1,494,207 $ 1,638,807 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Accounts payable and accrued expenses $ 21,712 $ 21,702 Warehouse lines of credit 7,519 9,919 Residual interest financing 65,250 67,300 Securitization trust debt 1,265,353 1,404,211 Senior secured debt, related party 20,376 20,105 Subordinated renewable notes 24,479 25,721 1,404,689 1,548,958 COMMITMENTS AND CONTINGENCIES Shareholders' Equity Preferred stock, $1 par value; authorized 5,000,000 shares; none issued - - Series A preferred stock, $1 par value; authorized 5,000,000 shares; none issued - - Common stock, no par value; authorized 75,000,000 shares; 18,866,099 and 19,110,077 shares issued and outstanding at March 31, 2009 and December 31, 2008, respectively 54,880 54,702 Additional paid in capital, warrants 7,471 7,471 Retained earnings 34,194 34,703 Accumulated other comprehensive loss (7,027 ) (7,027 ) 89,518 89,849 $ 1,494,207 $ 1,638,807 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSILDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended March 31, 2009 2008 Revenues: Interest income $ 61,179 $ 99,362 Servicing fees 1,029 428 Other income 3,842 3,511 66,050 103,301 Expenses: Employee costs 9,263 13,482 General and administrative 6,611 7,346 Interest 32,131 39,034 Provision for credit losses 16,089 34,909 Marketing 1,172 3,621 Occupancy 1,145 996 Depreciation and amortization 148 139 66,559 99,527 Income (loss) before income tax expense (benefit) (509 ) 3,774 Income tax expense (benefit) - 1,660 Net income (loss) $ (509 ) $ 2,114 Earnings (loss) per share: Basic $ (0.03 ) $ 0.11 Diluted $ (0.03 ) $ 0.11 Number of shares used in computing earnings (loss) per share: Basic 19,005 19,297 Diluted 19,005 19,973 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW (In thousands) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net income (loss) $ (509 ) $ 2,114 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Gain on residual asset (500 ) (40 ) Amortization of deferred acquisition fees (2,222 ) (4,304 ) Amortization of discount on securitization notes 3,484 1,661 Amortization of discount on senior secured debt, related party 271 - Depreciation and amortization 148 139 Amortization of deferred financing costs 1,772 2,478 Provision for credit losses 16,089 34,909 Stock-based compensation expense 302 342 Interest income on residual assets (625 ) (197 ) Changes in assets and liabilities: Accrued interest receivable 2,569 2,699 Other assets 6,695 (1,226 ) Tax assets - (10 ) Accounts payable and accrued expenses 10 (2,563 ) Tax liabilities - 1,326 Net cash provided by operating activities 27,484 37,328 Cash flows from investing activities: Purchases of finance receivables held for investment (1,096 ) (176,090 ) Proceeds received on finance receivables held for investment 119,145 181,458 Increases (decreases) in restricted cash and equivalents 1,811 (6,306 ) Purchase of furniture and equipment (494 ) (143 ) Net cash provided by (used in) investing activities 119,366 (1,081 ) Cash flows from financing activities: Proceeds from issuance of subordinated renewable notes 715 1,457 Payments on subordinated renewable notes (1,956 ) (1,186 ) Net proceeds from (repayments to) warehouse lines of credit (2,400 ) 132,030 Proceeds from (repayments of) residual interest financing debt (2,050 ) 20,000 Repayment of securitization trust debt (142,342 ) (189,313 ) Payment of financing costs (11 ) (163 ) Repurchase of common stock (124 ) (1,519 ) Exercise of options and warrants - 75 Net cash provided by (used in) financing activities (148,168 ) (38,619 ) Decrease in cash and cash equivalents (1,318 ) (2,372 ) Cash and cash equivalents at beginning of period 22,084 20,880 Cash and cash equivalents at end of period $ 20,766 $ 18,508 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 27,194 $ 34,886 Income taxes $ 56 $ 344 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL
